ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Emerald Town Construction Group              )      ASBCA No. 60318
                                             )
Under Contract No. W91B4N-15-C-8025          )

APPEARANCE FOR THE APPELLANT:                       Mr. Rahimullah Rahim
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Raymond R. Adams, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL


       The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant's termination settlement proposal has not ripened into a claim. Appellant
has indicated that it does not oppose the government's motion.

      Accordingly, this appeal is dismissed without prejudice.

      Dated: 2 February 2016


                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60318, Appeal of Emerald Town
Construction Group, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals